Citation Nr: 1820928	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-44 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for diabetes mellitus, type 2.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to nonservice-connected pension (NSCP).

10.  Entitlement to additional compensation benefits based on dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1975 and January 1977 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2010, and August 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  While the Veteran initially requested a hearing in conjunction with issues on appeal, he subsequently withdrew that request by December 2017 correspondence.

The Board notes that the matter of service connection for PTSD has been separately adjudicated from the Veteran's broader claim seeking service connection for a psychiatric disability, "mental illness," or "nervousness."  Therefore, it must be considered separate from the present appeal, and the issue on appeal has been recharacterized to reflect that fact.

A review of the file shows the Veteran had previously appealed claims to reopen service connection for PTSD and seeking service connection for esophageal, obstructive sleep apnea, and bilateral heel disabilities, but did not timely perfect those appeals following the issuance of a February 2015 statement of the case (SOC).  Therefore, those issues are not on appeal at this time.

The Board is taking jurisdiction over the matters involving nonservice-connected pension and dependency benefits for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disability other than PTSD, bilateral hearing loss, diabetes, hypertension, and hepatitis C are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final April 1976 rating decision denied the Veteran service connection for nervousness because there was no diagnosis or in-service event or injury shown at the time; since then, new evidence has been received that includes several psychiatric diagnoses and allegations of military sexual trauma in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

2.  Although the Veteran has a current diagnosis for right and left elbow disabilities, there is no evidence of elbow complaints, treatment, or diagnoses in service and no evidence or allegation that elbow arthritis was manifested within the first postservice year or that symptoms of any elbow disability have been continuous since service.

3.  Although the Veteran has a current diagnosis for left knee disability, there is no evidence of knee complaints, treatment, or diagnoses in service and no evidence or allegation that knee arthritis was manifested within the first postservice year, or that symptoms of any knee disability have been continuous since service.
CONCLUSIONS OF LAW

1.  New and material evidence to reopen service connection for a psychiatric disability other than PTSD has been received.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  Service connection for a bilateral elbow disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for a left knee disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the claim to reopen service connection for a psychiatric disability is being granted, the Board will not discuss either the VCAA's impact or the substantive analysis in that matter.  With respect to the claims seeking service connection for bilateral elbow and left knee disability, VA's duty to notify was satisfied by August and September 2008 letters.  The Veteran has had ample opportunity to respond and has not alleged that any notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board acknowledges that the Veteran has not been afforded examinations in conjunction with the claims involving left knee and bilateral elbow disabilities, for reasons discussed below, the Board finds the evidence does not establish a threshold requirement of service connection in those claims (i.e., in-service event or injury).  Therefore, VA is under no duty to provide such examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Here, the Veteran alleges that he has bilateral elbow and left knee disabilities related to his military service.  However, he does not allege any specific injuries or events in service to which he believes such disabilities are related.  A review of his STRs reveals no mention of elbow or knee complaints, treatment, or diagnoses.  Although the Veteran reported a history of broken bones at separation in March 1977, both his August 1975 and March 1977 separation examination reports were silent for any notations related to elbow or knee problems or broken bones.  

Postservice treatment records include an October 2007 X-ray showing right elbow mild osteoarthritis, a July 2007 MRI showing left knee medial meniscus tear, and an April 2008 X-ray showing calcific lateral epicondylitis of the left elbow, but there are no other records noting postservice treatment for, or complaints of, elbow or knee problems.  

While the evidence certainly shows the Veteran has current right elbow, left elbow, and left knee disabilities, there is no evidence of any right elbow, left elbow, or left knee diagnoses in service.  Therefore, service connection for such disabilities on the basis that they began in service and persisted is not warranted.  Similarly, while there is evidence of right elbow osteoarthritis, there is no evidence (or allegation) that such diagnosis was manifested to a compensable degree within the first postservice year or that symptoms of such arthritis have been continuous since service.  Similarly, there is no evidence that the Veteran has been diagnosed with left elbow or left knee arthritis at any point during the period on appeal, much less within the first postservice year.  Therefore, service connection for bilateral elbow and left knee disabilities on a presumptive basis (as a chronic disease) pursuant to 38 U.S.C. § 1112 is also not warranted.  What remains for consideration is whether service connection might be warranted for the documented right elbow, left elbow, or left knee disabilities on the basis that they are otherwise related to military service, or an injury or event therein.  However, as noted above, there is simply no evidence or allegation of any injuries or events in service to which the current diagnoses might be related.  Absent that threshold element of service connection, there can be no basis for finding such disabilities are otherwise related to service.  

In light of the above, the Board finds the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral elbow or left knee disabilities, the benefit of the doubt rule does not apply, and the appeals in those matters must be denied.


ORDER

The claim to reopen service connection for a psychiatric disability other than PTSD is granted.

Service connection for bilateral elbow disability is denied.

Service connection for left knee disability is denied.


REMAND

Regrettably, further development is needed before adjudicating the remaining issues on appeal.

Psychiatric disability

A review of the record shows the Veteran has several psychiatric diagnoses of record; thus, diagnostic clarification is needed.  Moreover, the Veteran has provided competent and consistent reports of military sexual trauma in service during an "illegal" confinement in the military stockade in 1975.  Service personnel records confirm that the Veteran was wrongfully and inappropriately confined in the summer of 1975 (and that he was acquitted of one assault charge and had a second dismissed) and also show that his performance was initially excellent (prior to 1975) but, by 1976, had deteriorated significantly.  He was eventually discharged for drug use after only three months in his second period of service.  Moreover, STRs include a notation of anxiety during the Veteran's first period of service.  Consequently, in addition to diagnostic clarification, a medical opinion considering a possible relationship between any current psychiatric disabilities identified and these events and allegations in service is needed.

Bilateral hearing loss

Audiometric testing confirms a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 and the Veteran has presented competent and credible reports of hazardous noise exposure while working as a mechanic in service.  Furthermore, STRs show at least some threshold shifts between enlistment and separation during his first period of service.  As no VA examination has yet been conducted here, VA must provide one.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Diabetes

Treatment records confirm the Veteran has a long history of diabetes mellitus, type 2.  However, the Veteran did not serve under conditions that, pursuant to 38 U.S.C. § 1116, would warrant a presumption of herbicide exposure.  As diabetes is a presumptive disease related to herbicide exposure contemplated by 38 C.F.R. § 3.309(e), and it does not appear that exhaustive development or inquiries have been undertaken to confirm or rule out actual (as opposed to presumptive )exposure to herbicides in service, additional development is needed before this matter may be adjudicated on its merits.

Hypertension

Treatment records also show a long history of hypertension, and the Veteran reported a history of high or low blood pressure in March 1977 (which is ambiguous, as it does not indicate whether such is a contemporaneous report or an indication of remote blood pressure problems).  In any case, there has been no examination assessing the Veteran's hypertension.  In light of that, and particularly considering hypertension is often associated with diabetes (which is also a pending claim at this time), the Board finds that additional remand is also necessary to arrange for an examination assessing such disability.


Hepatitis C

The Veteran alleges he has hepatitis C related to a tattoo in service, but May 1975 STRs show the Veteran had a three year old right arm tattoo (which would place onset prior to enlistment).  However, a review of the enlistment examination includes no mentions of a right arm tattoo.  Moreover, postservice medical records indicate the Veteran may be a good candidate for hepatitis C treatment, but there is no evidence of a diagnosis of hepatitis C based on serological testing.  Still, the evidence certainly suggests that the Veteran has hepatitis C and that such may be related to service.  In light of that, and the fact that no VA examination has been provided in this matter, a remand is necessary.

Manlincon issues

A review of the record shows the Veteran was denied nonservice-connected pension in October 2008 and entitlement to additional compensation based on dependency by an August 2014 letter.  Similarly, he disagreed with those determinations in November 2008 and August 2014 correspondences, respectively.  As such, the Board finds that these correspondences should be interpreted as valid notices of disagreement initiating appeals in those matters.  However, statements of the case (SOCs) have not been issued addressing those appeals.  Therefore, corrective action is needed.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

2. Conduct exhaustive development, to include submitting inquiries to the Department of Defense, the Joint Services Records Research Center (JSRRC), or any other appropriate sources, and obtaining all pertinent records (including, but not limited to, unit histories, duty logs, etc.) to determine whether the Veteran's service in Korea is consistent with exposure, or the likelihood of exposure, to tactical herbicide agents.  All efforts taken in the course of such development must be documented for the record and, if any records sought are unavailable, the reason for that unavailability must be documented as well.  The AOJ should document the results of this development in a formal finding.

3. Then, arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each psychiatric disability entity (other than PTSD) found.  All diagnostic findings, or lack thereof, must be reconciled with conflicting evidence in the record.  If the examiner feels that any prior diagnoses no longer apply, have been subsumed by new diagnoses, or are otherwise obsolete, he or she must explain why that is so.

b. For each psychiatric disability entity diagnosed, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include the March 1975 notations of anxiety or his reports of military sexual trauma therein.  For purposes of this examination, the examiner should take those reports at face value.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's bilateral hearing loss is related to his military service, to include his reported noise exposure therein.
 
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of his hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:  
 
a. Is the Veteran's hypertension AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) related to his military service, to include his reports of a history of high or low blood pressure in March 1977?

b. Is the Veteran's hypertension AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his comorbid diabetes mellitus, type 2?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his alleged hepatitis C.  Based on an examination, review of the record, and any tests or studies deemed necessary (to specifically include serological testing), the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have hepatitis C?
 
b. If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's hepatitis C is related to his military service?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

8. The AOJ should also issue appropriate SOCs addressing the Veteran's appeals seeking nonservice-connected pension and additional compensation based on dependency.  He and his representative should be notified of the time limit for filing a substantive appeal and perfecting those matters and be afforded an opportunity to do so.  If he does properly perfect either or both appeals, the relevant matter should be forwarded to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


